Title: To Thomas Jefferson from Henry Dearborn, 11 August 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Washington August 11th. 1807
                        
                        I have been honored with your letter of no – date, enclosing letters in relation to
                            Purcells plans, and a letter from Marentille. On the subject of the additional Company ordered by the Govr. & Counsell of Virginia, I beg leave to observe, that unless said Company was to
                            be concidered as under the exclusive direction of Executivs of the State, and to be paid and supplied with provisions by
                            the State, I should have presumed, that previous to the order for calling out the said Company, the Govr. would have
                            communicated to you his opinnion, with the reasons which opperated on the Counsell & himself for believing that the form directed by yourself was insufficient, and surely no
                            great inconvenience would have attended such a delay as a communication, and your answer would have required. from the
                            Govrs remarks, I should be induced to believe, that a Compy. of Infantry might be substituted for the Company of
                            Cavalry, and that the Cavalry might be discharged, expresses could
                            undoubtedly be procured at the shortest notice near the bay shores,
                            for any emergency. I should therefore advise the discharge of the
                            Cavalry, and the retention of the Compy. of Infantry with the Company of
                            Artillery.
                        Yesterday I went to Diggs’ point where I met Cols. Lisle & Ramsey, with
                            Mr. Diggs & several other Gentlemen, we carefully examined the respective
                            proposed scites for batteries & other works and sounded the
                            Channel;—on the whole I think there can be no doubt of the positions being a good one, for commanding the passage of the river. differint Engineers would probably differ as to the perticular kind of
                            works that ought to be erected, and the scites that ought to be occupied. I should be unwilling to make any decision, as
                            to the designs & construction of the works without the aid of an Engineer.
                        I have not yet had the letter relating to that $50,000. translated.—In case of war, if the Executives of the
                            respective States & Territories are not held in strong check, as to their power for calling out the Militia, we shall
                            experiens infinite imbarrasments, & be subjected to immense
                            expences, and unless the most scrupulous attention is paid to the decisions of the Executives of the Genl. Government,
                            in all cases especially, where the subject shall be deliberated on,
                            with such general knowledge of all circumstancies, as to induce an
                            inquiry & decision,—it would in my opinnion, be better to run a risk of some inconveniencies, than to admit of the
                            unnecessary imbarrasments & expences, which the undue exercise of discretion, in the Executives of the respective States
                            & Territory’s would occasion.
                        will you be so good as to present my best respects to Mr. & Mrs. Randolph & family, & to Mr. Eppes, if
                            with you. With sentiments of the most respectfull concideration & esteem, I am Sir Your Obedt. Sevt.
                        
                            H Dearborn
                            
                        
                    